Citation Nr: 9935281	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for uveitis, currently 
evaluated as 10 percent disabling, to include consideration 
of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In March 1996, the veteran appeared before the undersigned 
Board member by video conference, and offered testimony in 
support of his claim.  In May 1997, the Board denied the 
veteran's claim of entitlement to a temporary total 
compensation rating under the provisions of 38 C.F.R. §§ 4.29 
or 4.30.  The veteran appealed to The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court").  The parties filed a joint motion to dismiss 
that issue and to remand the two issues listed on the first 
page of this decision to the Board for development.  It was 
argued that these issues were in appellate status and not 
addressed by the Board.  In an order, dated in January 1999, 
the Court vacated the Board's June 1998 decision to the 
extent that it did not address the issues of an increased 
evaluation for uveitis and an extraschedular evaluation per 
Smallwood v Brown, 10 Vet. App. 93, 99 (1997).  


REMAND

The record shows that in October 1993, the veteran requested 
re-evaluation of his service-connected right eye disability.  
In December 1993, and January 1994, the RO confirmed and 
continued the veteran's 10 percent evaluation.  In January 
1994, the veteran submitted a statement indicating that he 
was submitting medical evidence in support of a claim for 
reconsideration for an increased evaluation and that if a 
favorable decision could not be reached, his statement should 
be considered as a Notice of Disagreement and a Statement of 
the Case should be provided.  The RO did not provide the 
veteran with a Statement of the Case on this matter.  In 
addition, the veteran has argued that his eye disability 
inhibits his ability to perform his job and that he requires 
frequent treatment for his eye disability.  The issue of 
entitlement to an extraschedular evaluation has not been 
addressed.  38 C.F.R. § 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown 9 Vet. App. 
337 (1996).  

Accordingly, consistent with the Court's January 1999 Order 
this claim is returned to the RO for the following:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his eye 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2. The RO should schedule the veteran for 
an examination by a board certified eye 
specialist to evaluate the veteran's 
service-connected eye disability.  The 
claims file and a copy of this Remand 
must be made available to the examiner 
for review.   All indicated studies 
should be performed.  An opinion 
concerning the veteran's employability 
should also be given.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  In addition, the RO 
should consider whether the issue of 
entitlement to an extraschedular rating 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b).






After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



